DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendments and arguments submitted by the applicant on May 2, 2022.
Claims 1-3, 6, 11-13 and 16 have been amended and are hereby entered.
Claims 4 – 5, 7, 14-15, 17 were cancelled, while claims 21 and 22 were added.
Claims 1-3, 6, 8-13, 16, 18-22 are pending and have been examined. 
This action is made NON-FINAL.

Information Disclosure Statement
        The information disclosure statements (IDS) submitted on May 2, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, the supplemental information disclosure statement filed on January 19, 2022 is not being considered due to the foreign reference “CN20190060309” does not exist and our records do not show this reference or the existence of it in any Office Action dated on December 21, 2021 for this application.  

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
Regarding the Allowable Subject Matter and upon an updated search and further examination of the amended claims 5 and 15, which were incorporated in independent claims 1 and 11, these limitations and its equation formula have been found tin the prior art and therefore a second Non-Final action have been re-issued.
With regard to the applicant's arguments, on pages 9 - 13, that claims 1-20 is patent eligible under 35 U.S.C. § 101, the examiner disagrees with the applicant’s arguments. However, upon reconsideration and revision of the pending claims for patent eligibility under 35 USC § 101 and following 2019 PEG guidelines, these are considered eligible due to the transmitting step of the “yield map”, which in turn causes an “agricultural vehicle”, “control of an operating parameter of the agricultural vehicle or its implement in performing agricultural tasks”. Therefore, the applicant’s argument for this section are considered moot due to further consideration of patent eligibility under 35 U.S.C. § 101 rejection, which have been withdrawn by the examiner .  
Regarding the following applicant's art arguments about the independent claims set 1 and 11 and its dependent claims rejection under 35 USC § 103 in pages 13 – 14: The applicant’s arguments regarding these amended limitation steps in the pending claims are considered moot, due to the new grounds of rejection upon further examination and updated search. 
Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

 Claims 1-3, 6, 8-13, 16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baurer (WO Pub No. 2017004074 A1) in view of Groeneveld (U.S. Pub No. 20160180473 A1) in further view of A simple model of regional wheat yield based on NDVI data (referred by the examiner as Moriondo, hereafter).
Regarding claims 1 and 11: 
A method comprising: receiving, at an agricultural intelligence computer system, via one or more computer networks, one or more field health imagery maps for a particular agronomic field, the one or more field health imagery maps comprising spatial maps of field health values derived from imagery of the particular agronomic field; (Claim 1)
This independent claim set has been represented by claim 11
Baurer teaches:
one or more processors; (“…two views of an example logical organization of sets of instructions in main memory when an example mobile application is loaded for execution” ¶00048 (lines 1-2); Fig. 4 (404))
a memory storing instructions which, when executed by the one or more processors, causes performance of: (“…two views of an example logical organization of sets of instructions in main memory when an example mobile application is loaded for execution.” ¶00048 (lines 1-2); Fig. 2 (200), Fig. 4 (406))
receiving, at an agricultural intelligence computer system, via one or more computer networks, one or more field health imagery maps for a particular agronomic field, the one or more field health imagery maps comprising spatial maps of vegetative index values for the particular agronomic field indicative of a crop in the particular agronomic field and derived from imagery of the particular agronomic field;(“…a method 800 of capturing images and creating a local view map layer for...”  ¶00016; “The field manager computer device 104 is programmed or configured to provide field data 106 to an agricultural intelligence computer system 130 via one or more networks 109.” ¶00023 (lines 3-9); Figs 7 and 8)
and transmitting the yield map to an agricultural vehicle to cause, using the yield map, to control of an operating parameter of the agricultural vehicle and/or an implement in performing agricultural tasks. (“controller area network (CAN) is example of such a network that can be installed in combines or harvesters. Application controller 114 is communicatively coupled to agricultural intelligence computer system 130 via the network(s) 109 and is programmed or configured to receive one or more scripts to control an operating parameter of an agricultural vehicle or implement from the agricultural intelligence computer system 130”. ¶0026; “In an embodiment, application controller 114 is programmed or configured to receive instructions from agricultural intelligence computer system 130. Application controller 114 may also be programmed or configured to control an operating parameter of an agricultural vehicle or implement. For example, an application controller may be programmed or configured to control an operating parameter of a vehicle, such as a tractor, planting equipment, tillage equipment, fertilizer or insecticide equipment, harvester equipment, or other farm implements such as a water valve. Other embodiments may use any combination of sensors and controllers, of which the following are merely selected examples.” ¶00058 Fig 1 (111) and Fig 8 (802-808)) Examiner Note: Under the Broadest Reasonable Interpretation (BRI), the transmission step of a yield map to an agricultural vehicle to control an operating parameter, has been interpreted as the “application controller 114” which is programmed to “control an operating parameter of an agricultural vehicle or implement”, but also receives commands based on “user selection of a region of the yield map” input as stated in ¶0096, which is later processed as “logic”, including “software” which is initiated by the same “application controller” (see ¶00098; Fig 7 (708-714)). Also, refer to ¶0051-58 regarding to an interface generated “scripts  (e.g. nutrient applications, planting, and irrigation)” and a field map as “management zones” details and to ¶0098-102 for details about the “apparatus” (e.g. agricultural vehicle or implement) being configured to perform an “application pass (e.g., planting, tillage, fertilization, etc.)” for a field while its parameters are adjusted in real time by the computer ( Fig 1 (130)) when field images are received by the “remote sensor” (e.g. a drone) which is followed by the “apparatus”. Finally, refer to claims 1-8 for this prior art.

Baurer does not explicitly teach the following limitations and “one or more field health imagery maps based on spatial maps of vegetative index values”. However, Groeneveld which is prior art directed to systems that can prescribe and deliver fertilizer over agricultural fields with discrete targeting and at variable rates by using remote sensing and related methods (See ¶0007 and ¶0063-65 for more information), teaches: 
…the one or more field health imagery maps comprising spatial maps of vegetative index values for the particular agronomic field indicative of a crop in the particular agronomic field and derived from imagery of the particular agronomic field; (“The spatial pattern of yield for a crop of an agricultural field can be demonstrated by a snapshot of EOS data that is expressed by the NDVI* and collected at a specific time during a crop-growing season (i.e., a DOY′). A DOY′ can be determined for each crop of a farmed region, as described below... For example, for corn, a window for display of a spatial pattern of yield of the corn can be assessed with single snapshots of EOS data collected during a two-week window that brackets the DOY′ predicted using an elapsed interval relative to the relevant AED. The single snapshots of EOS data expressed by the NDVI* can provide a surrogate measure of a relative yield for the corn, occurring in the latter period of the corn crop's growth, but well in advance of senescence and harvest.” ¶0109; Fig 7 (S100, S116 and S118); Fig 11) Examiner note: Also, refer to ¶0055 for more details of what comprises “EOS data” or “remote sensing data gathered by any aerial or spatial platform”, to ¶0100-102 for more information and ¶0113 for an example.
receiving, at the agricultural intelligence computer system, data describing a total harvested mass of the crop on the particular agronomic field; (“converting the EOS raster data to reflectance and NDVI; calculating NDVI* data per pixel utilizing scene statistics of the EOS raster data; extracting the NDVI* data from the EOS raster data for the field m in a form of an NDVI* map; performing the above activities of obtaining the EOS raster data on or about the DOY′, converting the EOS data to reflectance and NDVI, calculating NDVI* per pixel using scene statistics utilizing scene statistics of the EOS raster data, and extracting the NDVI* data from the EOS raster data for the field m in the form of the NDVI* map for multiple years and calculating an average NDVI* map for discrete pixels across the multiple years for the field m; determining a target yield in bushels per acre for the field m for the any crop λ, for an upcoming growing season” ¶0065; Fig 7 (S100, S116 and S118); Fig 11) Examiner Note: Also, refer to ¶0113.
computing, by the agricultural intelligence computer system, an average yield for the particular agronomic field per location for a number of locations on the agronomic field, based on a division of the total harvested mass of the crop by the number of locations; (“Returning to activity S102, a farming operation of agricultural field m can select a crop type and estimate a target average yield (for example, as bushels per acre) based upon past experience to be attainable and reasonable but also relatively high.” ¶0162; Fig 7 (100, 116, 118 and 102)) Examiner Note: Under BRI and in light of the applicant specifications in ¶0113-114, the computing step of an average yield for the particular agronomic field per location based on  “total harvested mass of the crop / number of locations” have been interpreted as the “estimated target average yield”, which is based upon “past experience to be attainable and reasonable but also relatively high”. This “past experience” is derived from the previous step “S100, S116 and S118” which are executed “before performing” activity “S102” from the paragraph stated above (See ¶0161, to learn about the “statistical analysis per field m” or number of locations in the field and the “Historic Spatial Patterns” collected, as seen in Fig 7). Also, refer to claim 14 and to ¶0065, for general details of this prior art. 
generating, by the agricultural intelligence computer system, a spatial distribution of agronomic yield based, at least in part, on the average yield per location on the agronomic field and the one or more field health imagery maps indicative of the vegetative index values, per location…(“a method to use EOS [ i.e. remote sensing data gathered by any aerial or spatial platform (e.g., vehicle) and stored in a digital form] raster data [i.e. digital file comprising a matrix of pixels] to map a spatial pattern of yield for any crop type λ, on a field m, and to use the spatial pattern of yield to prescribe and apply variable rates of nitrogen on the field m according to the spatial pattern of yield. The method can comprise: obtaining EOS raster data that was collected on or about a DOY′ [i.e. a predicted day of a year determined using the clocking function] during several prior crop-growing seasons; converting the EOS raster data to reflectance and NDVI; calculating NDVI* data per pixel utilizing scene statistics of the EOS raster data; extracting the NDVI* data from the EOS raster data for the field m in a form of an NDVI* map; performing the above activities of obtaining the EOS raster data on or about the DOY′, converting the EOS data to reflectance and NDVI, calculating NDVI* per pixel using scene statistics utilizing scene statistics of the EOS raster data, and extracting the NDVI* data from the EOS raster data for the field m in the form of the NDVI* map for multiple years and calculating an average NDVI* map for discrete pixels across the multiple years for the field m…” ¶0065; Fig 4 (408); Fig 7 and Fig 11)) Examiner Note: Under BRI and according to the definition of spatial distribution, which is describing the surface of an agronomic field in terms of values or pixels and the health of the harvest or crop, has been interpreted as the mapping of “a spatial pattern of yield for any crop type λ, on a field m”. Also, refer to ¶0109 for “spatial pattern of yield of a crop” relationship with “NDVI*” and “snapshot of EOS data” or images. 
generating a yield map using the spatial distribution of agronomic yield and causing display of the yield map on a client computing device; (“Returning to activity S208, the process flow also moves to activities S214, S216, and S218 where visual displays of the NDVI* values across agricultural field m (activity S214) are compared to a map display of yield across agricultural field m measured at the time of harvest (activity S216)” ¶0166 Fig. 8 (S214, 216 and 218); Fig 6) Examiner Note: Also, refer to ¶0074 for more details of display in mobile devices.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer with the ability of having one or more field health imagery maps based on spatial maps of vegetative index values, receive data describing a total harvested mass of the crop of a field, compute an average yield for the particular agronomic field per location for a number of its locations and generate a spatial distribution of agronomic yield, as taught by Groeneveld because it would be “obvious to try” to create field health imagery maps comprised of spatial maps of vegetative index (VI) values to evaluate images of a crop field and its health by measuring their greenness and “plant canopy vigor” through vegetation index values that measure “infrared light”  (See ¶0094-95) so that data can be received describing a total harvested map of the crop of a field with their current health measured values. Then compute an average yield for the particular agronomic field per location to generate a spatial distribution per location or “spatial pattern per pixel” by normalizing the VI values in “raster data (e.g. matrix of pixels)” to make future predictions based on time (See ¶0143-145) and statistics of the history of the crop’s field while changing and playing with prescription variables to converge in the best and selected prescription of the crop which varies by field location (See ¶00100-105). Also, Groeneveld points out that “conventional system[s] [are] unreliable for prescribing and delivering fertilizer over areas of agricultural fields having varying growing conditions because the conventional system does not determine when to obtain remote sensing data to analyze yield patterns of an agricultural field. The timing for a crop to display a spatial-yield pattern may be important for accurately prescribing and delivering fertilizer over an agricultural field. The conventional system only provides for obtaining remote sensing data during a particular window of time (e.g., a crop's last vegetative state). Because yield patterns of an agricultural field may vary, reliance on yield patterns during a particular window of time may cause an erroneous understanding of spatial yield and, therefore, any fertilizer prescription determined from it may be erroneous as well.” (Groeneveld; ¶0019)

Neither Baurer or Groeneveld explicitly teach the following limitations and “the agronomic yield per location based on the vegetative index value and its average values”. However, Moriondo teaches: 
wherein the agronomic yield per location is based on: {including claims 1 and 11 equation} where Y is the average yield for the location, x is the vegetative index value for the location, and x is an average of the vegetative index values for the particular agronomic field (“Using the computed AGB and HINDVI, final wheat yield (WY) was simply estimated as {including equation 4}” See 2.3.4. section, p. 271) Examiner Note: Under BRI and following the applicant’s disclosed equation, “WY” corresponds to the agronomic yield Y; “AGB (total-above ground biomass)” would be the average yield y; and the “HINDVI” (i.e. “actual final harvest index”, See p. 270, equation 3) would correspond to the ratio of x / (x average) of the rest of this claimed formula.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer and Groeneveld with the ability of generating an agronomic yield per location based on the vegetative index value and its average values, as taught by Moriondo because it is acknowledged that “the relationships found [i.e. a strong relationship between wheat yield and NOAA-AVHR NDVI data; linear regression model to estimate corn and wheat yield at a regional scale based on vegetation indices and using multi-year NOAA-AVHRR NDVI data to estimate wheat yield] only have a local value and cannot be easily extended to different areas. A possible strategy to overcome this problem and to make yield estimation methods more robust and easily exportable is provided by the integration of remote sensing data with crop simulation models, that describe the physiological and biological mechanisms which control crop growth and development” (Moriondo; ¶1-2, 2.3.4. I. Introduction, p. 271) and more specifically because to obtain the “AGB” Moriondo already considered “the use of NDVI-derived FAPAR estimates, which represent different photosynthetic efficiencies during the season” (See equation 2 description, 2.3.2. section, p. 270) and for the “HINDVI”, its reduction is “more marked in environments where water or other stresses act more frequently and effectively in reducing the relevant NDVI values after anthesis.” (See equation 3 description end, 2.3.3. section, p. 270-271)

Regarding claims 2 and 12: 
The combination of Baurer, Groeneveld and Moriondo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
   Baurer further teaches: 
selecting a base treatment type (“Upon receiving a selection of the seed type, mobile computer application 200 may display one or more fields broken into management zones, such as the field map data layers created as part of digital map book instructions 206… Mobile computer application 200 may also display tools for editing or creating such, such as graphical tools for drawing management zones, such as soil zones, over a map of one or more fields. Planting procedures may be applied to all management zones or different planting procedures may be applied to different subsets of management zones” ¶00051 (lines 5-13); Fig 5 (501); Fig 6 (601))
identifying a plurality of the locations as base locations on the particular agronomic field which received the base treatment type; and (“In one embodiment, the management zones comprise soil zones along with a panel identifying each soil zone and a soil name, texture, drainage for each zone, or other field data.” ¶00051 (lines 7-9); Fig 9 (912))
receiving base yield data comprising agronomic yield values at each of the base locations; (“…comprising…but not limited to, data values representing one or more of: a geographical location of field manager computing device 104...” ¶00046 (lines 3-5); Fig 1 (104); Fig 9 (910))
using the base yield data, computing an average yield for the base locations; (“…the mobile application interacts with location tracking hardware and software on field manager computing device 104  which determines the location…using standard tracking techniques such as multilateration of radio signals, the global positioning system (GPS)…” ¶00045 (lines 8-11); “….analyze metrics such as yield, hybrid, population, SSURGO, soil tests, or elevation, among others. Programmed reports and analysis may include correlations between yield and another parameter or variable of agricultural data, yield variability analysis, benchmarking of yield and other metrics against other growers based on anonymized data collected from many growers, or data…” ¶00055 (5-9); Fig 1 (104)) Examiner Note: Under BRI, the use of statistical data relating to crop yields to compare, correlate and benchmark against field data is being interpreted as the function of computing the average yield for the plurality of base locations.
using the spatial distribution of agronomic yield and the average yield for the plurality of base locations, computing base yield values for a plurality of the locations which are non-base locations on the particular agronomic field, and which received a second treatment type that is different than the base treatment type; (“The nitrogen map may display projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted for different times in the past and the future (such as daily, weekly, monthly or yearly) using numeric and/or colored indicators of surplus or shortfall, in which color indicates magnitude. In one embodiment, the nitrogen map may include one or more user input features, such as dials or slider bars, to dynamically change the nitrogen planting and practices programs so that a user may optimize his nitrogen map, such as to obtain a preferred amount of surplus to shortfall. The user may then use his optimized nitrogen map and the related nitrogen planting and practices programs to implement one or more scripts, including variable rate (VR) fertility scripts. In other embodiments, similar instructions to the nitrogen instructions 210 could be used for application of other nutrients (such as phosphorus and potassium) application of pesticide, and irrigation programs.” ¶00052 (9-19); Figs 5 and 6) Examiner Note: Under BRI, the non-base locations are being interpreted as the dynamic change or lack-of a nutrient as a treatment, that can exist in the nitrogen map. Also, this nitrogen map can also include the application of other nutrients and irrigation programs to optimize the preferred amount of surplus to shortfall as mentioned above.  
generating the yield map comprising the agronomic yield values at the base locations and the base yield values at the non-base locations (“…a mobile computer application 200 comprises account-fields-data ingestion-sharing instructions 202 which are programmed to receive, translate, and ingest field data…Data types may include field boundaries, yield maps, as-planted maps, soil test results, as-applied maps, and/or management zones, among others” ¶00049 (lines 9-11); Fig 2(a)(200))

Baurer does not explicitly teach using the spatial distribution of agronomic yield and the average yield for the plurality of base locations. However, Groeneveld teaches:
using the spatial distribution of agronomic yield and the average yield for the plurality of base locations… (“Meanwhile, prescription system 409 can be operable to prescribe spatially-variable application rates of one or more nutrients (e.g., nitrogen) for the agricultural field. As explained below, prescription system 409 can use the average NDVI* map formed by mapping system 408 to help determine how to prescribe spatially-variable application rates of the nutrient(s) (e.g., nitrogen) for the agricultural field. Accordingly, prescription system 409 can communicate with mapping system 408 to receive the average NDVI* map via communication system 407.” ¶0125; Fig 4 (408); Fig 7 and Fig 11)) Examiner Note: Under BRI, base locations are being interpreted as locations in where they need to be prescribed in a “spatially-variable application rates of one or more nutrients for the agricultural field” (See ¶0064-65). Also refer to ¶0127-135 for more information and examples.

       It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer with the ability of using the spatial distribution of agronomic yield and the average yield for the plurality of base locations, as taught by Groeneveld because points out that “conventional system[s] [are] unreliable for prescribing and delivering fertilizer over areas of agricultural fields having varying growing conditions because the conventional system does not determine when to obtain remote sensing data to analyze yield patterns of an agricultural field. The timing for a crop to display a spatial-yield pattern may be important for accurately prescribing and delivering fertilizer over an agricultural field. The conventional system only provides for obtaining remote sensing data during a particular window of time (e.g., a crop's last vegetative state). Because yield patterns of an agricultural field may vary, reliance on yield patterns during a particular window of time may cause an erroneous understanding of spatial yield and, therefore, any fertilizer prescription determined from it may be erroneous as well.” (Groeneveld; ¶0019)

Regarding claims 3 and 13: 
The combination of Baurer, Groeneveld and Moriondo, as shown in the rejection above, discloses the limitations of claim 2 and 12, respectively.
Baurer further teaches:
causing display, through a graphical user interface executing on the client computing device, a plurality of field health imagery maps and options for selecting the one or more of the plurality of field health imagery maps; and (“At block 910, the computer system generates and causes a graphical user interface to display yield data including a yield map in response to a user input.” ¶000107 (lines 16-17); Fig 2(a) (200); Fig 9 (910))
causing display, through the graphical user interface executing on the client computing device, a plurality of management zones on the one or more field health imagery maps (“At block 914, the computer system generates and causes the graphical user interface to display a localized view map layer that is geographically associated with the selected region of the field map in response to the user selection.” ¶000107 (lines 18-21); Fig 9 (914))
receiving input selecting a particular management zone of the plurality of management zones and, in response, selecting a treatment type of the particular management zone as the base treatment type. (“For example, a user can increase or decrease fertilization, spraying, etc. as appropriate. A user can also remove crops that are predicted to have a lower yield potential and this may increase yield for neighboring crops.” ¶00096; The user can view the localized view map layer in order to have a better understanding of actual field conditions for the selected region. If the selected region has lower yield than other regions, then a user may be able to identify any issues (e.g., weed coverage) that cause the lower yield or identify crop characteristics…”  ¶000109 (lines 21-23); Fig 6)

Regarding claims 6 and 16: 
The combination of Baurer, Groeneveld and Moriondo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
Baurer further teaches:
receiving data describing an observed yield value at one or more particular locations on the particular agronomic field; (“…a mobile computer application 200 comprises account-fields- data ingestion-sharing instructions 202 which are programmed to receive, translate, and ingest field data from third party systems via manual upload or APIs. Data types may include field boundaries, yield maps…”  ¶00049 (lines 1-4); Fig. 7 (704))
and adjusting values in the yield map such that values corresponding to the one or more particular locations are based on the observed yield values. (“At block 708, the computer system generates and causes a graphical user interface to display yield data including a yield map in response to a user input. At block 710, the computer system receives a user selection of a region of the yield map. At block 712, the computer system generates and causes a graphical user interface to display a localized view map layer that is geographically associated with the selected region of the field map in response to the user selection. The localized view map layer may be superimposed with a second map layer (e.g., an agronomic information layer such as a yield map, a planting population map, a seed spacing map, a planting downforce map, or a field health map such as an NDVI map). The user can then identify a region of interest in the second map layer and select the region of interest in the superimposed localized view map layer in order to view images and/or video captured for the region of interest and have a better understanding of actual field conditions for the selected region” ¶00096 (lines 1-13); Fig 7 (706;712); Fig 8 (808)) Examiner’s Note: Under BRI, the adjustment of the yield map values that correspond to the observed yield values is being interpreted as the superimposition of showing a second map layer of additional agronomic information. 

Regarding claims 8 and 18: 
The combination of Baurer, Groeneveld and Moriondo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
Baurer does not explicitly teach the following limitation. However, Groeneveld teaches: 
wherein the one or more field health imagery maps comprise a plurality of field health imagery maps, the method further cause performance of combining the plurality of field health imagery maps into a composite field health imagery map and generating the spatial distribution of agronomic yield using the composite field health imagery map. (“Accordingly, a DOY′ for a crop of the agricultural field can be determined by analyzing the maps of EOS data for the agricultural field expressed in NDVI* to identify the DOY associated with the map of the maps that most closely corresponds to the spatial pattern of yield measured at the time of harvest. By repeating these calculations for multiple agricultural fields of the same farmed region, a statistical sampling can be developed from which to identify a number of elapsed days from AED to DOY′ for any agricultural fields of the farmed region. The DOY′ representing a spatial pattern of yield for corn generally occurs from 45 to 60 days prior to when the corn is ready for harvest.” ¶0111; Fig 7 (S100, S116 and S118); Fig 11) 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer with the ability to create a composite of the field imagery images and generate a spatial distribution of the agronomic field, as taught by Groeneveld because it would be “obvious to try” to incorporate a mapping of the pixels found in field images to generate a spatial distribution of agronomic yield that can superimpose the real area of the field and identify application rates of prescription to successfully manage a farmers inventory and Groeneveld as points out that “conventional system[s] [are] unreliable for prescribing and delivering fertilizer over areas of agricultural fields having varying growing conditions because the conventional system does not determine when to obtain remote sensing data to analyze yield patterns of an agricultural field. The timing for a crop to display a spatial-yield pattern may be important for accurately prescribing and delivering fertilizer over an agricultural field. The conventional system only provides for obtaining remote sensing data during a particular window of time (e.g., a crop's last vegetative state). Because yield patterns of an agricultural field may vary, reliance on yield patterns during a particular window of time may cause an erroneous understanding of spatial yield and, therefore, any fertilizer prescription determined from it may be erroneous as well.” (Groeneveld; ¶0019)

Regarding claims 9 and 19: 
The combination of Baurer, Groeneveld and Moriondo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
Baurer further teaches:
The method of claim 1, further comprising using the yield map as an input into a digital model of crop growth or a digital model of agronomic yield. (“…computer system generates one or more preconfigured agronomic models using agronomic data provided by one or more data sources.” ¶00011 (lines 1-2); “…a programmed process by which the agricultural intelligence computer system generates one or more preconfigured agronomic models using field data provided by one or more data sources.” ¶00073 (lines 1-2); Fig 3 (314); Fig 9 (912 – 914); Fig 10 (1006 – 1008))

Regarding claims 10 and 20: 
The combination of Baurer, Groeneveld and Moriondo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.  
Baurer further teaches:
The method of claim 1, further comprising generating a planting prescription for a future year based, at least in part, on the yield map. (“The user may then use his optimized nitrogen graph and the related nitrogen planting and practices programs to implement one or more scripts, including variable rate (VR) fertility scripts. Nitrogen instructions 210 also may be programmed to generate and cause displaying a nitrogen map, which indicates projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted; in some embodiments, different color indicators may signal a magnitude of surplus or magnitude of shortfall. The nitrogen map may display projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted for different times in the past and the future (such as daily, weekly, monthly or yearly) using numeric and/or colored indicators of surplus or shortfall, in which color indicates magnitude.” ¶00052 (lines 3-14); Fig 8 (806-808); Fig 10 (1004-1008))

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baurer (WO Pub No. 2017004074 A1) in view of Groeneveld (U.S. Pub No. 20160180473 A1) in further view of A simple model of regional wheat yield based on NDVI data (referred by the examiner as Moriondo, hereafter) and Knoblauch (U.S. Patent No. 7068816 B1).
Regarding claims 21 and 22: 
The combination of Baurer, Groeneveld and Moriondo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
Baurer does not explicitly teaches the following limitation(s), however, Knoblauch teaches:
wherein the vegetative index values include at least one normalized difference vegetation index (NDVI) value and/or at least one transformed soil adjusted vegetation index (TSAVI) value. (“The reflectance factor data, while discussed hereinabove with respect to the production of a GVI map, is also capable of being applied to known vegetation indexes, such as the Difference Green Vegetation Index (DGVI), Perpendicular Green Vegetation Index (PGVI), Normalized Difference Vegetation Index (NDVI), Simple Ratio Vegetation Index (SRVI), Infrared Percentage Vegetation Index (IRPVI), Soil Adjusted Vegetation Index (SAVI), Transformed Soil Adjusted Vegetation Index (TSAVI), Modified SAVI (MASVI), and MSAVI2. Moreover, the reflectance factor data is capable of being used in the production of change maps for each of the indexes.” Col 10, (lines 21-33); Figs 4 – 6) Examiner note: Also, refer to claim 7 for this prior art.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer, Groeneveld and Moriondo with the ability of using NDVIs and TSAVIs to produce vegetation indices, as taught by Knoblauch because it would be “obvious to try” and incorporate these values in vegetation indices to identify the greenness and health of a field for prescription forecasts and as Knoblauch expresses “raw image data is from one or more discrete bands in the electromagnetic spectrum that are capable of yielding agricultural information. For instance, an indication of the amount of chlorophyll in a plant may manifest itself in the "light" sensed from the land of interest in one or a combination of bands. This raw image data for the land of interest is subsequently processed to produce maps that provide the producers with information that can be utilized to manage crop production. For instance, a map that shows chlorophyll concentrations over the area of interest could be used by a producer to identify portions of the land that are under producing relative to other portions of the land and take appropriate action” (Col 1, lines 28-41) and has “recognized that much, if not all, of the agricultural information produced from the raw image data collected by remote sensing platforms is subject to sensor and/or atmospheric effects that lead to inconsistent data from one area of interest to another area or interest, from one sensor to another sensor, and/or from one time to the next time. (Groeneveld; Col 1, lines 44-50)

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauerer (U.S. Pub No. 20150094916 A1) is pertinent because it uses “Systems, methods and apparatus are provided for monitoring and controlling an agricultural implement, including seed planting implements”
Sauder (WO Pub No. 2016200699 A1) is pertinent because it uses “systems and methods for agricultural data analysis. In one embodiment, a computer system for monitoring field operations includes a database for storing agricultural data including yield and field data and at least one processing unit that is coupled to the database. The at least one processing unit is configured to execute instructions to monitor field operations, to store agricultural data, to automatically determine whether at least one correlation between different variables or parameters of the agricultural data exceeds a threshold, and to perform analysis of the agricultural data to identify a category of man-made issues or other issues that have potentially caused the correlation when at least one correlation occurs between different variables or parameters of the agricultural data.”
Stehling (U.S. Pub No. 20160247082 A1) is pertinent because it uses “a computer-implemented method for forecasting crop yield and an agronomic web portal including determining an expected yield at a first time, determining a growth function representing how the expected crop yield changes over time and based at least in part on an intrinsic yield function and the growth function, determining an expected yield at a second time, wherein the second time is later than the first time”
McGuire (U.S. Patent No. 7058197 B1) is pertinent because it is “[A] computer implemented apparatus and method are disclosed for defining areas of a field in which a crop or other vegetation is grown based on their selective ability to grow such vegetation through a growing season, or some shorter preselected time period. The method includes making a number of temporally separated measurements through air borne imaging of a field, registering the data to the geography of the field and each other, normalizing the data including converting the data to a vegetative index indicative to the presence of vegetation in the field, comparing the data to identify clusters of like value, and classifying the clusters and images to learn how the different field areas responded in growing vegetation through the season”
Koutsorodi et. all. (U.S. Pub No. 20180027725 A1) is pertinent because it uses implementations that “enable a precision agriculture system to receive imagery data associated with a farm, identify a quantity of commodities based on the imagery data, compare the identified quantity of commodities and an expected quantity of commodities, and provide a recommendation to permit and/or cause an action to be performed based on the comparison and/or based on other data (e.g., associated with other information sources).”
Duquette et. all. (WO Pub No. 2017148818 A1) is pertinent because it uses “a computing device and agricultural planning method the computing device receives data indicative of at least one practice associated with growing an agricultural crop”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687